DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the new recitations regarding the inlet and outlet, and the specific material phase characteristics, and the specific detector, are not supported by the specification, and are therefore considered to be new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, this claim does not positively recite how each of the device components are structurally arranged and cooperatively associated, and is therefore considered indefinite. Claim 1 does not positively recite how the newly recited features comprising the inlet, outlet, and detector are arranged with respect to the material phase. It is not clear if the inlet and outlet pertain to the chromatograph or the material phase. Furthermore, it is not clear as to how the detector is structurally arranged with the material phase.
In claims drawn to an apparatus statutory class of invention, the structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device (see MPEP § 2172.01). 
Claims 2 – 22 recite the limitation "or molecular separation device" in their preamble.  There is insufficient antecedent basis for this limitation in the claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the material phase, inlet, outlet and detector, as recited in claim 1, must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 8 and 22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Su et al. (US 2017/0113951 A1; “Su”).
Regarding claims 1 – 5, Su teaches an apparatus structure comprising: a material phase (e.g., vertically aligned carbon nanotubes; e.g., ¶¶217, 218 and 456) comprising an inlet and an outlet (e.g., figure 59A: the inlet comprising the left side and the outlet comprising right side of the electrode configuration in the redox-selective electrochemical separation, respectively); a first lead connected to the material phase, wherein an electrical charge is supplied to the material phase with at least the first electrical lead; and a detector (e.g., ¶244). Su teaches that the disclosed apparatus can be used in chemical separation or chromatographic applications (e.g., ¶¶2, 4, 16, 177 and 181; Abstract).
Since Su teaches the same material composition (e.g., carbon nanotubes; e.g., ¶¶217 and 218) for the material phase as claimed, it is presumed to have the same functional and material properties as claimed. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The recitation of a new intended use, for an old product, does not make a claim to that old product patentable.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  
Regarding claim 8, Su teaches the incorporation of a third electrical lead connected to the material phase (e.g., a three-electrode system; ¶¶11, 189, 230 and 351; figure 27).
Regarding claim 22, this claim is considered to be a statement of intended use or manner of operation. Although Su does teach the apparatus according to claim 1, wherein the electrical charge supplied through the first electrical lead is cyclically varied to create increased adsorption during one period of a cycle and increased desorption during another period of the cycle (paragraph 474, The stability of the cell during benzoate adsorption/desorption was evaluated .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2017/0113951 A1; “Su”) in view of  Paik et al. (US 2016/0003798 A1; “Paik”).
Regarding claims 6 and 7, Su does not specifically teach the Debye length specifications for the material phase. However, Paik teaches a related apparatus wherein the membrane thickness and associated Debye length is attenuated for analyte selectivity (e.g., ¶7). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Therefore, it would have been obvious to a person of ordinary skill in the art  before the effective filing date of the claimed invention to incorporate an appropriate material phase Debye length thickness in order to better control the absorbing and selectivity properties of the material phase for the disclosed apparatus.
s 9 – 14 and 16 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2017/0113951 A1; “Su”) in view of  Flandre et al. (US 2016/0003798 A1; “Flandre”).
Regarding claim 9, Su does not specifically teach the apparatus according to claim 1, further comprising a conductor and an insulating layer between the conductor and the material phase, a second electrical lead being connected to the conductor, wherein a second electrical charge different from the first electrical charge is supplied through the second electrical lead, the first and second electrical charges defining a voltage therebetween, a capacitive charge thereby being applied to the material phase, and an electrical property being measured therefrom to detect a status of the material phase.
However, in the same field of endeavor, Flandre teaches a detection device (abstract) comprising a conductor (third electrode 80, figure 16, paragraph 93) and an insulating layer (22, non-conductive layer, see paragraph 90, insulating layer) between the conductor and the material phase (conductive label 48 formed of CNT, paragraph 50, and therefore a material phase as described above; see figure 10, the insulating layer 22 between the conductor 60 and material phase 48), a second electrical lead being connected to the conductor (see paragraph 90, inherently a lead to the electrode 8 & 6 for the capacitance value), wherein a second electrical charge different from the first electrical charge is supplied through the second electrical lead (paragraph 9G, the capacitance value measured between first or second electrodes 24, 26 and third electrode 80 will change considerably by the presence of the conductive label 48, which adds to the effective area of the capacitor; therefore the charge will be different from the first and second electrodes 24, 26 and third electrode 80), the first and second electrical charges defining a voltage therebetween (for the capacitance value measurement, paragraph 80), a capacitive charge 
Regarding claims 10 and 11, Su fails to explicitly disclose a silicon substrate with one or more layers or patterns deposited thereon, wherein the material phase comprises one of the one or more layers (claim 10): a channel etched into the silicon substrate and/or the one or more layers deposited thereon, the material phase being deposited in the channel, and the channel being configured to flow the mixture therethrough (claim 11).
However, Flandre teaches a silicon substrate (22, figure 10, paragraph 90, insulating layer; as silicon, paragraph 68, an insulating layer 22 is provided, 2.9. 400 nm of silicon oxide is grown by thermal oxidation in wet atmosphere) with one or more layers or patterns deposited thereon (see figure 10, electrode layer and material phase/label 48 layer), wherein the material phase comprises one of the one or more layers (see figure 10, material phase/label 48 layer); a channel etched into the silicon substrate and/or the one or more layers deposited thereon (electrode layer: see figure 10, channel made between the electrodes for the label 48 layer, paragraph 110, The electrodes were manufactured with pure aluminum, by means of a lift-off process...in the lift-off process, an aluminum thickness of 560 nm was used, and nitric acid was used for the photoresist etching: therefore the etching of the photoresist to form the electrodes which formed the channel), the material phase being deposited in the channel (see figure 16), and the channel being configured to flow the mixture therethrough (paragraph 80, the capacitance measured in the case of no DNA binding includes only the parasitic capacitance of the support and the contribution of the fluid, e.g. air or liquid, surrounding the fingers; fingers are from the electrodes, see paragraph 79, therefore the fluid flows around the electrodes and therefore through the channel). The combination of familiar elements is likely to be obvious when it does 
Regarding claims 12 – 14 and 16, Su fails to explicitly disclose a conductor and an insulating layer between the conductor and the material phase, a second electrical lead being connected to the conductor, wherein a second electrical charge different from the first electrical charge is supplied through the second electrical lead, a capacitive charge thereby being applied to the material phase (claim 12), the first and second electrical charges define a DC voltage therebetween (claim 13); a substrate of a first material with a smooth surface and a second different material disposed on the smooth surface defining a greater surface area than the smooth surface of the substrate, the insulating layer being conformally disposed over the smooth surface and the second different material, and the material phase being conformally disposed over the insulating layer, the insulating layer and the material phase thereby defining 3 greater surface area than the smooth surface of the substrate (claim 14); the conductor comprises a substrate with a smooth surface, the insulating layer being disposed over the smooth surface of the substrate, and the material phase being disposed over the insulating layer (claim 16).
However, Flandre teaches a conductor (third electrode 80, figure 10, paragraph 93) and an insulating layer (22, non-conductive layer, see paragraph 90, insulating layer} between the conductor and the material phase, a second electrical lead being connected to the conductor (conductive label 48 formed of CNT, paragraphs 50, 90, and therefore a maternal phase as described above; see figure 10, the insulating layer 22 between the conductor 80 and material phase 48), wherein a second electrical charge different from the first electrical charge is supplied 
Regarding claim 17, Su teaches wherein the material phase comprises a vertically aligned nanotube array (paragraph 456, the cathodic electrode... vertically aligned carbon nanotubes). 
Regarding claim 18, Su teaches the apparatus according to claim 12, further comprising a third electrical lead connected to the material phase (paragraph 351, a three-electrode system... three-electrode cell with PCpCoCb-CNT as the working cathode, and PVF-CNT as the counter, with Ag/AgCl reference electrode; therefore since the system comprising three electrodes with inherent leads, all are electrically connected to the material phase CNT), wherein a third electrical charge different from the first electrical charge is supplied through the third electrical lead (paragraph 354, electrical charge applied to the working electrodes, counter electrode, and reference electrode are inherently different), a current thereby being applied to the material phase (see figure 27), and an electrical property being measured therefrom to detect a status of the material phase (paragraph 230, For qualitative comparison of the interaction energies for different solutes, gas-phase results were used to allow ease of comparison and more robust geometry optimizations (due to the higher computational requirements for convergence), since itis noted that the trend in binding energies is preserved when solvation correction is used. Gas-phase binding energies for carboxylates were on average ~160 kcal/mot, which is 20 kcal/mol greater than those for perchlorate and hexafluorophosphate (FIG. Sd), see table 4 on page 38, paragraph 472, absorption/desorption cycles, therefore differences within the phases; paragraph 454, Upon titration of the PVFSO-MWCNTSO electrode, the potential shifted by only ~54 mV 
Regarding claim 19, Su teaches the apparatus according to claim 13, wherein the material phase comprises a material with a limited electronic density of states in the vicinity of the Fermi level (paragraph 218, A PVFICNT (4:4 ratio; 8x 10-4 g each of CNT and PVF) electrode with attached ferrocene units was utilized in the sorption and spectroscopy studies; see applicant's specification paragraphs 25, 27, CNT as the material phase and therefore inherently comprising a material with a limited electronic density of states in the vicinity of the Fermi level). 
Regarding claim 20, modified MIT fails to explicitly disclose wherein the thickness of the material phase is less than 2 Debye lengths. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to form the thickness of the material phase that is less than 2 Debye lengths, since discovering the optimum value of a result effective variable involves merely routine skill in the art. The motivation for doing so would have been to better control the adsorbing properties (Su; paragraph 56) thereby forming a more efficient system. 
Regarding claim 21, Su fails to explicitly disclose wherein the conductor comprises a silicon substrate with one or more layers or patterns deposited thereon, wherein the material phase comprises one of the one or more layers, and comprising a channel etched into the silicon substrate and/or the one or more layers deposited thereon, the material phase being deposited in the channel, and the channel being configured to flaw the mixture therethrough.
However, Flandre teaches the conductor comprises a silicon substrate (22, figure 10, paragraph 90, insulating layer; as silicon, paragraph 68, an insulating layer 22 is provided, e.g. 400 nm of silicon oxide is grown by thermal oxidation in wet atmosphere) with one or more . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2017/0113951 A1; “Su”) and Flandre et al. (US 2016/0003798 A1; “Flandre”), and further in view of Abadie et al. (US 4,603,372 A; “Abadie”).
Regarding claim 15, Su does not specifically teach the apparatus according to claim 12, wherein the conductor comprises a substrate with a roughened surface comprising protrusions or recesses formed thereon, the insulating layer being conformally disposed over the roughened 
Regarding claim 15, Su fails to explicitly disclose the conductor comprises a substrate with a roughened surface comprising protrusions or recesses formed thereon, the insulating layer being conformally disposed over the roughened surface, and the material phase being conformally disposed over the insulating layer, the insulating layer and the material phase thereby defining a three-dimensional surface. 
However, Flandre teaches that the conductor comprises a substrate (electrode 3, 80, see figure 10, paragraph 90), the insulating layer being conformally disposed over the surface (see figure 19, insulating layer 22, see paragraph 90, insulating layer), and the material phase being disposed over the insulating layer (label 48, see figure 10), the insulating layer and the material phase thereby defining a three-dimensional surface (see figures 10 and 4, the space between the electrode fingers with the material phase as a three dimensional surface). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Su apparatus with the teachings of Flandre for the purpose of improving the usefulness of the device (Flandre, paragraph 13). Furthermore, in the same field of endeavor, Abadie teaches a related sensor (abstract) comprising a substrate with a roughened surface comprising protrusions or recesses formed thereon (column 1, lines 47-87: the first film being chosen for ease of spreading in a film over a rough surface, therefore the rough surface comprising inherently protrusions and recesses), a layer conforming to the roughened surface; column 1, lines 47-57, first film). The combination of familiar elements is likely to be obvious when it does no more than yield . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796